OPINION OF THE COURT

Per Curiam.

Respondent Jerome L. Phillips was admitted to practice under the name Jerome Lewis Phillips by the Appellate Division, Second Department, on March 29, 1961. During the period covering his misconduct, as set forth below, respondent maintained an office for the practice of law in the First Judicial Department.
By judgment rendered November 28, 1983, respondent was convicted in the United States District Court for the Southern District of New York, upon his plea of guilty on April 21,1983, of bribery (US Code, tit 18, § 201, subd [b]), unlawful procurement of evidence of naturalization (US Code, tit 18, § 1425, subd [a]), and falsely making immigration documents (US Code, tit 18, § 1426, subd [a]), all of which are felonies under Federal law. Respondent’s conviction of bribery in violation of title 18 (§ 201, subd [b]) of the *70United States Code is of an offense which, if committed within New York, would constitute a violation of section 200.00 of the Penal Law, bribery in the second degree, a class D felony. (Matter of Kaufman, 46 AD2d 489.)
Petitioner, the Departmental Disciplinary Committee for the First Judicial Department, seeks to have respondent’s name stricken from the roll of attorneys. In response to the petition, respondent has submitted an affidavit by which he admits his conviction, and seeks to resign from the Bar. Respondent’s resignation cannot be accepted since, upon conviction, his disbarment was automatic and effective immediately. (Matter of Liddy, 41 AD2d 422; Matter of Hill, 61 AD2d 185.)
Accordingly, the petition should be granted, and respondent’s name stricken from the roll of attorneys.
Murphy, P.J., Kupferman, Sandler, Silverman and Bloom, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.